Citation Nr: 0111460	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00 - 08 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, and from August 1972 to October 1973, including service 
in the Republic of Vietnam from January 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision denied the veteran's 
claim for a rating in excess of 30 percent for PTSD, but 
failed to address the veteran's claims for compensable 
ratings for his service-connected bilateral defective hearing 
and tinnitus.  These matters are referred to the RO for 
consideration.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's PTSD is manifested by complaints of 
nightmares, flashbacks, and depression.  His GAF has most 
recently been found to be 35, and he has been found to be 
unemployable.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 C.F.R. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) since all 
relevant development has been conducted.  In this regard, the 
veteran has been advised of the evidence necessary to support 
his claim and he has been afforded a VA examination for 
disability evaluation.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Service connection was granted for PTSD in November 1997, and 
a 30 percent evaluation was assigned. This was based 
primarily on a VA examination conducted in July 1997 which 
diagnosed PTSD and found a GAF of 51.  The 30 percent 
evaluation was confirmed and continued in June 1998.  This 
was based on a review of Social Security Administration 
records dated from 1994 to 1996 and on VA records and 
examination reports.  

In May 1999, the RO confirmed and continued the 30 percent 
evaluation, based on VA treatment record reports dated in 
1998.  An August 1999 Initial Rehabilitation Evaluation and 
Employability Assessment report shows that the veteran was 
evaluated for his rehabilitation potential and employability.  
His personal history was taken as well as his employment 
history.  It was noted that he last worked in 1996 for the 
Department of Natural Resources raising pheasants for them in 
the summer.  It was noted that between 1973 and 1996, he had 
tried at least 25 different jobs, and that the longest would 
last only four to five months.  The veteran's medical history 
was noted and reviewed.  The examiner noted that the veteran 
had daily intrusive and involuntary thoughts regarding his 
Vietnam experience and at least 50 percent of the nights he 
has nightmares, and get about 3 hours of sleep a night.  It 
was noted that he has flashbacks at least one to two times a 
week.  It was noted that he spent most of his time alone.  
The veteran had a history of at least 4 to 5 suicide 
attempts, had difficulty concentrating, and an exaggerated 
startle response.  The examiner noted that the veteran had 
the following symptoms, causing severe and pervasive social, 
personal and vocational problems:

Difficulty concentrating; frequent anxiety and 
panic attacks; short and long term memory loss; 
flashbacks/intrusive thoughts; insomnia; 
overwhelming feelings of sorrow/anger; withdrawal 
and isolation from the community; and depression.    

It was opined that the veteran was not a viable 
rehabilitation candidate, and that based on his severe 
symptomatology related to his PTSD he was unable to perform 
substantial, gainful word activity at any skill or exertional 
level.  It was stated that he was unemployable.  The GAF was 
35.  The examiner also attached to the report a worksheet 
dated in July 1999 in which it was indicated that the veteran 
had not worked any one job since he returned from Vietnam and 
that his service-connected PTSD was severe.  

The veteran was examined by VA in October 1999.  The 
veteran's history was reviewed and documented.  It was noted 
that he was cooperative.  The veteran reported having sleep 
difficulties, depression, and flashbacks.  He denied having 
visual hallucinations.  The examiner diagnosed PTSD and the 
GAF was 51.  

The veteran was hospitalized by VA in March 2000.  On mental 
status examination, it was noted that he had an anxious mood.  
He was oriented times three, with no suicidal or homicidal 
ideation.  

In a July 2000 private medical assessment of ability to do 
work related activities, it was noted that the veteran had 
severe symptomatology due to his PTSD with severe 
occupational and social impairment.  A private July 2000 
Updated Rehabilitation Evaluation and Employability 
Assessment indicates that since the prior evaluation, the 
examiner had reviewed the veteran's March through April 2000 
records.  It was noted that the diagnosis was PTSD and the 
GAF was 29/29.  The examiner reported that the veteran was 
currently seeing a therapist twice a week.  The findings were 
parallel to those found in July 1999.  The examiner stated 
that based on her second interview and a review of the 
records, it was her opinion that the veteran was not 
employable.  His GAF was noted to be 37.  

In an August 2000 letter from a psychologist, it was stated 
that she had been counseling the veteran since June 2000.  
The veteran was noted to have many complaints, including 
frequent nightmares, flashbacks, intrusive memories, sad 
feelings sleep disturbance and intense anger.  It was stated 
that the veteran's psychological problems had interfered with 
his ability to maintain gainful employment.  The diagnosis 
was PTSD and the GAF was 35.  

 The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating.  Under the rating schedule, a 50 percent 
rating for PTSD is assigned under the Schedule for Rating 
Disabilities when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned under the 
Schedule when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned under the Schedule when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2000).  

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an increased 
evaluation to 100 percent is warranted for the veteran's 
PTSD.  In this regard, the Board notes that the veteran has 
reported an increase in his symptoms.  He is socially 
isolated.  He has not worked since 1996, and has a continuing 
history of employment difficulties.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .). Id. A 
GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.) See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The veteran's most recent GAF of 35 is indicative of 
major impairment, and this is also reflected in prior GAF 
scores of 37 and 29.   The most recent clinical evidence 
shows that the veteran continues to complain of sleep 
problems and flashbacks.  He has been found to be 
unemployable due to his PTSD by medical professionals.  A 
longitudinal review of the evidence reflects that the 
veteran's disability severely impairs the veteran's ability 
to obtain or retain employment, and that his disability 
renders him totally unemployable.  The Board thus finds that 
a 100 percent rating is warranted.   


ORDER

An increased evaluation to 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




